Case 2:85-cv-04544-DMG-AGR Document 897-1 Filed 07/29/20 Page 1 of 2 Page ID
                                #:39676


  1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
  2   Carlos R. Holguín (90754)
      256 South Occidental Boulevard
  3   Los Angeles, CA 90057
  4   Telephone: (213) 388-8693
      Email: crholguin@centerforhumanrights.email
  5
  6   NATIONAL CENTER FOR YOUTH LAW
      Leecia Welch (Cal. Bar No. 208741)
  7   Neha Desai (Cal. RLSA No. 803161)
  8   Poonam Juneja (Cal. Bar No. 300848)
      Freya Pitts (Cal. Bar No. 295878)
  9   1212 Broadway, Suite 600 Oakland, CA 94612
 10   Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
 11
 12
                               UNITED STATES DISTRICT COURT
 13
                           CENTRAL DISTRICT OF CALIFORNIA
 14
                                      WESTERN DIVISION
 15
 16
      JENNY LISETTE FLORES, et al.,          Case No. CV 85-4544-DMG-AGRx
 17
 18         Plaintiffs,                      DECLARATION OF MELISSA ADAMSON IN
                                             SUPPORT OF PLAINTIFFS’ REPORT ON
 19   v.                                     PARTIES’ CONFERENCE RE “TITLE 42”
 20                                          CLASS MEMBERS.
      WILLIAM BARR, Attorney General of
 21   the United States, et al.,
                                             Status conference: Aug. 7, 2020
 22                                          Time: 11:00 a.m.
            Defendants.                      Hon. Dolly M. Gee
 23
 24
 25
 26
 27
 28
Case 2:85-cv-04544-DMG-AGR Document 897-1 Filed 07/29/20 Page 2 of 2 Page ID
                                #:39677


  1   I, Melissa Adamson, declare as follows:
  2
  3     1. I am an attorney at the National Center for Youth Law, which serves as class
  4   counsel for Plaintiffs in Flores v. Sessions. I execute this declaration in support of
  5   Plaintiffs’ Report on Parties’ Conference re: “Title 42” class members.
  6     2. This declaration is based on my personal knowledge, except as to those matters
  7   based on information and belief, which I believe to be true. If called to testify in this
  8   case, I would testify competently about these facts.
  9     3. Attached hereto as Exhibit A is a true and correct copy of the transcript of the
 10   telephonic motion hearing held on June 24, 2020 in J.B.B.C. v. Wolf, No. 20-cv-
 11   01509-CJN (D.D.C. June 24, 2020) (ECF No. 39).
 12     4. Attached hereto as Exhibit B is a true and correct copy of the Declaration of
 13   Daniel A. Galindo, dated July 24, 2020. This declaration was originally filed in Texas
 14   Civil Rights Project v. Wolf, No. 1:20-cv-02035 (D.D.C. July 24, 2020) (ECF No. 2-
 15   3).
 16     5. I declare under penalty of perjury that the foregoing is true and correct.
 17   Executed this 29th day of July, 2020 at San Mateo, California.
 18
 19
 20                                                     /s/ Melissa Adamson
 21                                                     Melissa Adamson
 22
 23
 24
 25
 26
 27
 28


                                                -1-
